Title: To James Madison from John George Jackson, 4 September 1809
From: Jackson, John George
To: Madison, James



My dear friend
Clarksburg Sept 4th. 1808

Your favor of the 23d. Ulto waited my arrival from a tour thro’ the district & thro’ the Western corner of Pennsylvania whence I returned two days since after an absence of two Weeks.  Before I set out I had heard & indeed believed the report that the people north of this place had manifested the most decided hostility to the administration & the precautionary measures adopted last winter.  Such was the plausibility of federal falsehoods.  judge then of my surprise & gratification when I found that at no anterior period were the people more united in expressions of confidence & warm approbation; even a few federal men whom I met  with were among the number.  There can be no doubt that the Western Counties of Pennsylvania will give a republican majority at their approaching elections.  This excursion has enabled me notwithstanding a long acquaintance with them more duly to appreciate the clamors of a party who bolster up their pretensions by a blind hope that the people are deceived because they wish it to be so, & in the plenitude of their infatuation believe they are resuming the reins of government, falling from the hands of their rivals.  I once knew a man so remarkable for telling stories merely to equal those told to him by persons who studied his character, & exposed his propensity, that by frequent repetitions he fancied they were facts; & once at much expence became the instrument of his own delusion.  This man is the emblem of an unprincipled junto who would riot upon the ruins of their Country.  I have too much confidence in the wisdom of the Cabinet to suppose they can be diverted from their course, by such arts as are practised by them  How long do you stay at Montpellier?  you omitted to mention.  If until the beginning of October, I can reach you there.  If not, I shall not embrace you & my beloved Sister until Congress meet.  I have not heard from her & Lucy for some Weeks, & being accustomed to receive their kind letters every mail, I feel the omission most sensibly.  There are indeed few persons who excite any interest in my wounded heart; to love them, & be respected by them is the only wish I have on earth.  The very frequent instances of little Mary’s indisposition excite the most alarming apprehensions.  the contemplation of her welfare has ofttimes aroused me from the deepest melancholy, but my fears are, that this tender scion will be cut off too like the parent stock & all the others.  I have thought that all the thunders of heaven had burst over my head, that come what would, I would stand unmoved unappalled by its fury.  I am it seems to learn yet, that I may still be wounded, but in truth my friend more I can not bear.  All the energies of my mind avail not: whole days, & weeks, & months pass by producing no relief, and I am now convinced there is none for me but in the Grave.  Farewell my dear Friend.  While you condemn me do not withhold your pity  Yours truly

J G Jackson

